Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings
The drawings are objected to under 37 CFR 1.84(i). All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Figures 2A, 3, 5, and 6 do not meet the criteria set forth in 37 CFR 1.84(i). Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Information Disclosure Statement
The listing of references in the specification, Pages 18 and 21, is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of GB1904267.0, with a date of 3/27/2019, has been filed in parent Application No. 16/831,580, filed on 3/26/2020.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 7/14/2020. It is noted, however, that applicant has not filed a certified copy of the 2010784.3 application as required by 37 CFR 1.55.

-	For examination purposes, a review of the parent application no. 16/831,580 and the provided GB1904267.0 is performed for determining prior support for claim limitations and establishing a priority date for applying prior art. The limitations, on-chip interconnect, plurality of external interfaces, exchange paths, exchange blocks, and routing bus, were not supported in the priority or parent documents and therefore a priority date of 7/13/2021 will be applied to the claim limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 recites the limitation “the second portion of the chip”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-12, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al. U.S. PGPUB No. 2019/0155768

Note: Claim 1 comprises alternative claim language, “comprising one or more of:”, that only requires a minimum one of the five subsequently listed limitations be taught by the prior art. To provide a complete examination, the Examiner will consider each limitation, however, makes note that not every limitation needs to be taught in the prior art while still reading on the claim. An amendment to remove the “one or more of” language would fix the open-ended limitation.

Per Claim 1, Wilkinson discloses:
a network comprising a first processor interconnected with a second processor (Paragraph 70, Figure 21; multiple processor modules, including processors on different chips 2.), each processor comprising one or more of:
a plurality of processing units arranged on a chip (Paragraph 71, Figure 21; Each processor chip 2 comprises a plurality of tiles 4, each tile comprising a processing unit 10.), each processing unit being configured to execute program code (Paragraph 72);
an on-chip interconnect arranged to enable the program code to run on the processing units to exchange data between the processing units (Paragraph 71; inter-tile interconnect 34), wherein the on-chip interconnect comprises multiple groups of exchange paths, each group connected to receive data from a corresponding group of the processing units (Figure 21; tiles 4 are grouped and connected to interconnect 34);
a plurality of external interfaces configured to communicate data off chip as packets, each packet having a destination address identifying a destination of the packet, a first external interface of the first processor being connected by an external link to a corresponding first external interface of the second processor (Paragraphs 131 and 150, Figure 7; external links 8);
a plurality of exchange blocks connected to the groups of exchange paths (Paragraphs 85-87 and 231; exchange blocks 78);
and a routing bus configured to route packets between the exchange blocks and the external interfaces (Figure 21; interconnect 72);
wherein processing units of the first processor are configured to generate off chip packets addressed to processing units of the second processor such that a group of processing units serviced by a first exchange block on the first processor are configured to address off chip packets to a group of processing units on the second processor serviced by a corresponding first exchange block of the second processor (Figure 21; Accelerator subsystem 300 comprises a plurality of XPU’s 2, each considered their own chip, that interact via interconnect 72. A plurality of XB’s 78 may be used to facilitate communication, as discussed in Paragraph 231).

Per Claim 7, Wilkinson discloses the network of claim 1, wherein the routing bus has ingress and egress ports at at least one exchange block for incoming and outgoing packets (Figure 19).

Per Claim 8, Wilkinson discloses the network of claim 1, wherein the routing bus has ingress and egress ports at at least one external interface (Figure 19).

Per Claim 9, Wilkinson discloses the network of claim 1, wherein the first processor has additional external interfaces connected to corresponding additional processors (Paragraphs 131 and 150, Figure 7; external links 8).

Per Claim 10, Wilkinson discloses the network of claim 1, wherein the first processor has a second interface for connecting to a third processor, and wherein the first and second interfaces lie in the second portion of the chip (Paragraphs 131 and 150, Figure 7; external links 8).

Per Claim 11, Wilkinson discloses the network of claim 10, wherein the chip lies in an orientation relative to other chips such that the second interface is connected to a third processor in a southern orientation relative to the first processor (Figures 12 and 21; Chips 2 can be arranged throughout a subsystem in different orientations.).

Per Claim 12, Wilkinson discloses the network of claim 10, wherein the first processor has a third external interface which is connected to a fourth processor in a southern orientation with respect to the first processor (Figures 12 and 21; Chips 2 can be arranged throughout a subsystem in different orientations.).

Per Claim 24, please refer to the above rejection of Claim 1 as the limitations are substantially similar and the rejection is equally applicable.


Allowable Subject Matter
Claims 2, 5, 6, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Per Claim 2, Wilkinson and the prior art do not teach each processor comprising a plurality of exchange blocks in different portions of the processor and interconnected using the on-chip interconnect. Per Claims 5, 6, and 16, Wilkinson does not specifically teach the routing bus limitations of these claims. Per Claims 13 and 14, Wilkinson does not specifically teach the logical identifier limitations of these claims.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186